Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(i) In view of the amendment, previous 103 rejection(s) over Cheng et al (CN’724) in view of Arango Moreno’945, Fotos et al’402 and Quart et al’050 are hereby withdrawn.  Cheng (CN’724)’s Racecadotril granules include a flavoring agent chosen from stevioside, saccharin sodium and aspartame (see DERWENT abstract and the first paragraph under DESCRIPTION on pg.1 of English translation).  Thus, Cheng in view of Arango Moreno, Fotos and Quart does not teach or suggest instant Racecadotril granules consisting of Racecadotril, co-crystallized sugar, colloidal silicon dioxide and polyvinyl pyrrolidone.  (ii) Also, in view of the amendment, previous 103 rejection over Barges Causeret et al (WO’803) in view of Arango Moreno’945, Fotos et al’402 and Bagchi et al’834 is hereby withdrawn.  Barges Causeret’s granulate formulation includes at least one lubricant (long chain fatty acids such as stearic acid or salts thereof, amorphous silicon, sodium benzoate or sodium laurylsulphate) and a starch-based intragranular disintegrant (see the last paragraph on pg.2 of the reference).  Thus, Barges Causeret in view of Arango Moreno, Fotos and Bagchi does not teach or suggest instant Racecadotril granules consisting of Racecadotril, co-crystallized sugar, colloidal silicon dioxide and polyvinyl pyrrolidone.  Therefore, applicant’s arguments with respect to those rejections are now moot.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicant recites (lines 2-3) that the intermediate blend comprises co-crystallized sugar and colloidal silicon dioxide.  Yet, later in the product-by-process claim limitation, applicant also recites “(e) blending another portion of the co-crystallized sugar with colloidal silicon dioxide to form the intermediate blend.” (which implies that the intermediate blend would only contain the co-crystallized sugar and colloidal silicon dioxide since there is no mention of any additional excipients present in the blend).  Thus, it is unclear whether claim 1 is saying that instant intermediate blend is to contain only the co-crystallized sugar and colloidal silicon dioxide or that the blend can contain other extragranula components in addition to the co-crystallized sugar and colloidal silicon dioxide.
Appropriate correction and clarification are required.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 3, applicant recites that the pharmaceutical composition further comprises diluents, binders, sweetening agent, disintegrants, solvents, lubricant, glidants and flavorants.  However, in present specification (see [0013] and [0037]), applicant states that in preparing its pharmaceutical composition, (a) Racecadotril, a portion of co-crystallized sugar and pharmaceutically acceptable inert excipients are sifted  to form a mixture; (b) A solvent is added in polyvinyl pyrrolidone to form a solution or suspension; (c) the mixture formed in step (a) is granulated with solution or suspension formed in step (b) to form granules; (d) The granules formed in step (c) is dried; (e) Another portion of co-crystallized sugar with silicon dioxide is blended to form intermediate blend; (f) The dried granules formed in step (d) and the intermediate blend formed in step (e) are mixed to form a final blend; and the final blend formed in step (f) is filled in a suitable sized sachet.  After that, applicant recites (see [0025]-[0026]) that examples of the pharmaceutically acceptable inert excipients (that are sifted together with Racecadotril and a portion of co-crystallized sugar) include diluents, binders, sweetening agent, disintegrants, solvents, lubricant, glidants and flavorants.  Thus, based on the reading of present specification, it is the Examiner’s understanding that the pharmaceutically acceptable inert excipients listed in claim 3 are to be located within instant Racecadotril granules.  However, instant claim 1, as amended, requires that the Racecadotril granules “consist of” Racecadotril, co-crystallized sugar, colloidal silicon dioxide, and polyvinyl pyrrolidone, thus excluding the presence of any other components.  Therefore, instant claim 3 fails to further limit the subject matter of instant claim 1.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hidalgo et al (EP 2 949 318 A1) in view of (i) Arango Moreno (US 2010/0034945) or Fotos et al (US 6,214,402 B1), (ii) Cheng et al (CN 104224724 A, its DERWENT English abstract and its machine-assisted English translation), (iii) Cherukuri et al (US 2009/0136550 A1) and Quart et al (US 2007/0254050 A1).
In Example 4b (see [0059], [0061] and claims 1-8), Hidalgo teaches a pharmaceutical composition containing Racecadotril granules having (i) intragranular components: Racecadotril (Hidalgo’s active agent), sucrose, and colloidal silica; and (ii) extragranular components: sucrose and a flavoring agent.  
Hidalgo does not teach that its sucrose (sugar) is co-crystallized sucrose.  However, Arango Moreno teaches ([0002] and [0027]) that when compared to sugar, co-crystallized sugar increases the sweetening power by one and a half to fifty times that of sugar without giving harmful effects to human organism and furthermore provides a homogeneous and free flowing product.  Also, as evidenced by Fotos et al (col.1, lines 42-47), co-crystallized sugar is known to provide increased solubility and enhanced delivery characteristics.  It would have been obvious to one skilled in the art to replace Hidalgo’s sucrose (that are contained within the granules and outside of the granules) with co-crystallized sucrose (instant co-crystallized sugar) with a reasonable expectation of increasing the sweetening power by one and a half to fifty times that of sucrose without giving harmful effects to humans and providing a homogenous, free flowing product as well as providing increased solubility and enhanced delivery characteristics, as taught by Arango Moreno and Fotos.
Hidalgo’s Racecadotril granules do not contain instant polyvinylpyrrolidone.  Cheng et al, another reference which teaches Racecadotril granules, teaches (see DERWENT abstract, the 4th paragraph on pg.5 of English translation, and the 2nd and 7th paragraphs on pg.3 of English translation) using povidone (another name for instant polyvinylpyrrolidone) as a suspending agent.  Racecadotril teaches that using a suspending agent such as povidone (together with sucrose) in the granules improves the uniformity of the drug content.  It would have been obvious to one skilled in the art to use polyvinylpyrrolidone as a suspending agent in Hidalgo’s Racecadotril granules with a reasonable expectation of improving the content uniformity of the drug. 
With respect to instant ratio of Racecadotril to co-crystallized sugar in the pharmaceutical composition, Hidalgo uses 30 mg of Racecadotril and total of 2904 mg of sucrose, which would give 1:97 for the ratio of Racecadotril to the sugar.  Thus, Hidalgo teaches instant range for the ratio.  As stated in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), “the disclosure in the prior art of any value within a claimed range is an anticipation of that range.”
With respect to instant intermediate blend comprising co-crystallized sugar and colloidal silicon dioxide, (i) as already discussed above, Hidalgo’s pharmaceutical composition already contains sucrose both inside of the granules and outside of the granules, and furthermore, the Examiner already established above that it would be obvious to replace Hidalgo’s sucrose (contained both as intragranular and extragranular components) with co-crystallized sucrose (instant co-crystallized sugar) with a reasonable expectation of increasing the sweetening power by one and a half to fifty times that of sucrose without giving harmful effects to humans and providing a homogenous, free flowing product as well as providing increased solubility and enhanced delivery characteristics (as taught by Arango Moreno and Fotos).  (ii) Hidalgo’s pharmaceutical composition discussed above contains colloidal silica within the granules but not outside of the granules.  However, as evidenced by Cherukuri et al ([0062]), it is well known in the art that pharmaceutically acceptable excipients such as colloidal silica (colloidal silicon dioxide) can be used within the granules as well as outside of the granules (as an extragranular excipient).  Furthermore, as evidenced by Quart et al ([0073]), it is known in the art that glidants such as colloidal silica are used for the purpose of improving the flow characteristics of a powdered formulation.  It would have been obvious to one skilled in the art to use colloidal silica not only within the granules (as in the case of Hidalgo’s formulation of Ex. 4b) but also outside of the granules (as an extragranular component) in Hidalgo’s formulation so as to further improve the flow characteristics of Hidalgo’s formulation of its Ex. 4b.  Thus, Hidalgo in view of Arango Moreno (or Fotos), Cherukuri and Quart renders obvious instant intermediate blend comprising co-crystallized sugar and colloidal silicon dioxide.
Therefore, as explained above, the Examiner established that Hidalgo in view of Arango Moreno (or Fotos), Cheng, Cherukuri and Quart teach or render obvious instant pharmaceutical composition comprising a mixture of instant Racecadotril granules and an intermediate blend comprising co-crystallized sugar and colloidal silicon dioxide, wherein the Racecadotril granules consist of Racecadotril, co-crystallized sugar, colloidal silicon dioxide, and polyvinyl pyrrolidone, wherein the ratio of Racecadotril to co-crystallized sugar in the pharmaceutical composition is from about 1:10 to about 1:150.    
With respect to instant limitation “wherein the pharmaceutical composition is made by (a) sifting Racecadotril, . . .  (f) mixing the dried Racecadotril granules . . . and the intermediate blend formed in step (e) to form a final blend”, the limitation is written in product-by-process claim language.  Thus, even though Hidalgo’s process for manufacturing its pharmaceutical composition (as taught in [0061] and claim 9) does not teach instant wet granulation method as described in the instant limitation, MPEP 2113(I) states that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  
Therefore, Hidalgo in view of Arango Moreno (or Fotos), Cheng, Cherukuri and Quart render obvious instant claims 1-4.  With respect instant claims 6 and 7, Hidalgo teaches ([0061]) that the final blend of its Racecadotril granules and the rest of the components (extragranular components) is filled into a sachet.  Thus, Hidalgo in view of Arango Moreno (or Fotos), Cheng, Cherukuri and Quart render obvious instant claims 6-7.
With respect to instant claims 5 and 8, Hidalgo’s pharmaceutical formulation of Ex.4b contains (as calculated by the Examiner) 1 wt.% of Racecadotril, 96.8 wt.% of sucrose (which is to be replaced with co-crystallized sucrose according to the teachings of Arango Moreno and Fotos), and 0.2 wt.% of colloidal silicon dioxide (the amount for the colloidal silicon dioxide would be higher when Hidalgo’s formulation also contains the silicon dioxide as an extragranular component as discussed above).  Those amounts taught by Hidalgo for Racecadotril, sucrose and colloidal silicon dioxide all lie within instant ranges for the amount of Racecadotril, co-crystallized sugar and colloidal silicon dioxide, and thus, Hidalgo teaches instant ranges for Racecadotril, co-crystallized sugar and colloidal silicon dioxide, In re Wertheim, supra.  With respect to instant limitation “about 0.1 % to about 5% w/w of polyvinyl pyrrolidone”, as already discussed above, Cheng et al teaches using povidone (another name for instant polyvinylpyrrolidone) in Racecadotril granules as a suspending agent in order to improve the uniformity of the drug content.  Cheng furthermore teaches using such suspending agent in the amount of 0.05-1.06 wt.% (as calculated by the Examiner from the information given in the DERWENT English abstract of Cheng et al).  Such range for the suspending agent (such as polyvinylpyrrolidone) as taught by Cheng overlaps with instant range of 0.1-5 wt.% for the polyvinylpyrrolidone, thus rendering instant range prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, supra.  Thus, Hidalgo in view of Arango Moreno (or Fotos), Cheng, Cherukuri and Quart render obvious instant claims 5 and 8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        February 12, 2021